138 Mich. App. 764 (1984)
360 N.W.2d 291
PEOPLE
v.
ARNEY
Docket No. 71954.
Michigan Court of Appeals.
Decided November 7, 1984.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, H. Kevin Drake, Prosecuting Attorney, and Jann Ryan Baugh, Assistant Attorney General, for the people.
State Appellate Defender (by Chari Grove), for defendant.
Before: R.M. MAHER, P.J., and D.E. HOLBROOK, JR. and S.J. LATREILLE,[*] JJ.
PER CURIAM.
Pursuant to a plea bargain, defendant pled guilty to a reduced charge of assault with intent to commit criminal sexual conduct in the second degree, MCL 750.520(g)(2); MSA 28.788(7)(2). Thereafter sentenced to a term of from 18 months to 5 years in prison, defendant appeals as of right.
Defendant's conviction arose from defendant's assault on a 10- or 11-year-old girl in her home. At the time defendant was staying in the home with his girlfriend.
First, defendant claims he is entitled to resentencing where the original presentence report did not include any evaluation of alternatives to prison incarceration. We disagree.
After evaluating defendant's past history and the serious nature of the behavior involved herein, the probation officer made a specific written recommendation that defendant be sentenced to prison. We find that implicit in the probation officer's recommendation was the rejection of alternatives to prison. Under the facts of this case, we *766 hold that defendant's presentence report was sufficient to satisfy the statutory requirements. MCL 771.14; MSA 28.1144; People v Green, 123 Mich. 563; 332 NW2d 610 (1983); People v Joseph, 114 Mich. App. 70; 318 NW2d 609 (1982).
Defendant additionally claims that he was denied effective assistance of counsel in that his counsel did not exercise the right to allocution. We disagree. Given the nature of the offense and the correctness of the presentence report, defense counsel made a tactical decision not to allocute. The decision to address the court at sentencing is a tactical one. People v London Williams, 117 Mich. App. 262, 266; 323 NW2d 663 (1982). This Court is reluctant to second guess a trial counsel's strategy. A difference of opinion as to trial tactics does not amount to ineffective assistance of counsel. People v Peery, 119 Mich. App. 207; 326 NW2d 451 (1982). Under the facts herein, resentencing is not required. People v Garcia, 398 Mich. 250; 247 NW2d 547 (1976).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.